709 P.2d 310 (1985)
Brent Ray BROOKS, Plaintiff and Appellant,
v.
Lawrence MORRIS, Warden, Utah State Prison, Defendant and Respondent.
No. 20120.
Supreme Court of Utah.
October 28, 1985.
*311 J. Bruce Savage, Jr., Park City, for plaintiff and appellant.
David L. Wilkinson, Atty. Gen., J. Stephen Mikita, Salt Lake City, for defendant and respondent.
PER CURIAM:
This is an appeal from a denial of a petition for habeas corpus. The companion case of Warner v. Morris, 709 P.2d 309, (1985), is dispositive.
In 1981, appellant pleaded guilty to second degree murder. Before accepting the plea, the trial judge carefully examined appellant to insure that the plea was intelligently and voluntarily entered. The judge did not, however, ask specifically whether appellant understood that he was waiving his right against compulsory self-incrimination. In 1982, by petition for writ of habeas corpus, appellant sought release under the theory that his plea had not been entered knowingly and voluntarily. The district court denied the petition, whereupon this appeal was filed.
It is true that, in accepting the plea, the trial judge did not comply with the letter of Utah R.Crim.P. 11(e)(3). Nevertheless, the record as a whole affirmatively establishes that appellant entered his plea with full knowledge and understanding of its consequences and of the rights he was waiving, including his right against self-incrimination.
The decision of the district court is therefore affirmed.
STEWART, J., concurs in the result.